In a support proceeding against petitioner’s husband pursuant to article 4 of the Family Court Act, the husband appeals from two orders of the Family Court, Queens County, one dated June 18, 1973, which denied his motion to vacate the summons and dismiss the petition for lack of in personam jurisdiction, and the other dated November 14, 1973, which directed appellant to pay support and counsel fees for petitioner. Orders affirmed, without costs. The Family Court acquired jurisdiction over appellant by virtue of the fact that after the proceeding was commenced by the filing of the petition pursuant to section 423 of the Family Court Act, a warrant of arrest was issued pursuant to section 428 (subd. [a], par. [v]) of that act on the basis of petitioner’s testimony that appellant had threatened to kill her if she continued with the proceeding. The court had jurisdiction to hear and determine the case when appellant was brought before it pursuant to the warrant (Family Ct. Act, § 433). In view of the foregoing, we find it unnecessary to reach the question of the propriety of the purported service made pursuant to subdivision (e) of section 427 of the Family Court Act. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.